Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over MILLER (US 2016/0233711 A1, hereinafter MILLER) in view of KIM ET al. (US 2015/0048789, hereinafter KIM)
                              
    PNG
    media_image1.png
    681
    432
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    437
    397
    media_image2.png
    Greyscale
          

    PNG
    media_image3.png
    430
    391
    media_image3.png
    Greyscale

As per claims 1, 11, and 14 MILLER discloses a portable wireless power charging apparatus (See Figs.25, Item#10 comprising: 
one or more antennas configured to wirelessly receive wireless power from a wireless power transmission system  (See Fig.25, Item#88, discloses a wireless power receiver inside the portable wireless charger 10); 
a wireless power receiver configured to convert the wireless power received via the first wireless power transfer technology to direct current (DC) power (See Par.52, discloses the received wireless power is used to recharge the internal battery 80, this can only be accomplished by rectifying the received AC into DC); and 
a wireless power transmitter configured to wirelessly transmit the DC power to a portable electronic device via a nonradiative wireless power transfer technology (See Fig.25, discloses a wireless transmitter comprising a magnetic induction coil 88 for providing charging power to a portable electronic device 200). However MILLER does not disclose the antenna to receive wireless power is configured to receive directed wireless power via a first radiative wireless power transfer technology in a multipath wireless power delivery environment.

MILLER and KIM are analogous art since they both deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by MILLER with that of KIM by adding a radiative charging antenna for the benefit of charging the battery of the portable wireless charger from a far placed charger without the need for restricting the portable wireless charger next to the a wireless charger. 

As per claims 2 and 12, MILLER and KIM disclose the portable wireless power charging apparatus of claims 1 and 11 as discussed above, further comprising: 
an energy storage device configured to store the DC power prior to transmission via the nonradiative wireless power transfer technology (See MILLER, Fig.25, Item#80 and Par.46, disclose a battery for receiving the wireless charging and storing it), wherein the energy storage device stores the DC power for supplemental purposes or to provide nonradiative wireless power transfer when the portable wireless charging apparatus is not within range of the wireless power transmission system (See Fig.17, and Par.57 discloses the portable wireless charge is used to charge the electronic device 200, using power stored in battery 80 when the wireless power charger is separate from the pad).


control circuitry configured to: monitor DC power levels of the energy storage device (See Par.87, discloses monitoring the remaining capacity of the battery 80), and based on the DC power levels, control the wireless power transmitter to maintain a minimum charging current at the portable electronic device (See Par.87 and 88, disclose the charger processing unit detects the state of charge of the battery and control the voltage/current generated by the transmitter coil to induce appropriate voltage and current in the receiver of the device being charged). 

As per claim 4, MILLER and KIM disclose the portable wireless power charging apparatus of claim 1, further comprising: 
a wired power input interface configured to charge the energy storage device for supplemental purposes or to provide nonradiative wireless power transfer when the portable wireless charging apparatus is not within range of the wireless power transmission system (See Fig.25, Item#40 and Par.61, disclose a power input connector for charging the battery 80 of the portable wireless charger, also see Fig.25, Items#50, 60, disclose output connection ports for providing charging to portable electronic devices). 

As per claim 5, MILLER and KIM disclose the portable wireless power charging apparatus of claims 1 and 14, wherein the radiative wireless power transfer technology comprises a far-field radiative technique (See KIM, Fig.1, Item#100, and Claim 15, disclose charging using microwave radiation).



As per claim 7, MILLER and KIM disclose the portable wireless power charging apparatus of claim 1 as discussed above, wherein the nonradiative wireless power transfer technology comprises a near-field nonradiative technique (See MILLER, Fig.25, Item#82, discloses a power transmitter providing charging via inductive charging).

As per claim 8, MILLER and KIM disclose the portable wireless power charging apparatus of claim 7 as discussed above, wherein the near-field nonradiative technique comprises one or more of inductive coupling, resonant coupling, and capacitive coupling, magneto dynamic coupling (See MILLER, Fig.25, Item#82, discloses a power transmitter providing charging via inductive charging).

As per claim 9, MILLER and KIM disclose the portable wireless power charging apparatus of claim 1 as discussed above, further comprising a near-field wireless power receiver configured to receive wireless power via a nonradiative source and convert the received wireless power to DC power (See MILLER, Fig.25, Item#82, discloses a power transmitter providing charging via inductive charging).



As per claim 14, MILLER discloses a portable wireless power charging apparatus comprising: 
a housing (See Fig.1, discloses a charger comprising a housing 12); 
a near-field wireless power receiver configured to: wirelessly receive power via a first nonradiative wireless power transfer technology (See Fig.25, Item#84, discloses an inductive power receiver); 
convert the power received via the first nonradiative wireless power transfer technology to DC power (See Par.52, discloses the received wireless power is used to recharge the internal battery 80, this can only be accomplished by rectifying the received AC into DC); and 
a near-field wireless power transmitter configured to wirelessly transmit the DC power to a portable electronic device via a second nonradiative wireless power transfer technology (See Fig.25, Item#82, discloses an inductive power transmitter for inductively charging a portable 
KIM discloses a method for wirelessly charging comprising transmitting charging to the wireless charge receiving device via one or more antennas situated on or within the housing, the one or more antennas configured to wirelessly receive directed power from a wireless power transmission system via a radiative wireless power transfer technology in a multipath wireless power delivery environment; a wireless power receiver configured to convert the directed power received via the first radiative wireless power transfer technology to direct current (DC) power (See Fig.1, Item#100, and Claim 15, disclose charging using microwave radiation, this indicates that the device being charged comprises a microwave receiver and rectifier to charge the battery via the received energy).
MILLER and KIM are analogous art since they both deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by MILLER with that of KIM by adding a radiative charging antenna for the benefit of charging the battery of the portable wireless charger from a far placed charger without the need for restricting the portable wireless charger next to the a wireless charger. 



As per claims 16-17, MILLER and KIM disclose the portable wireless charging apparatus of claim 14, however they do not disclose wherein the housing is configured in dimensions that conform to a modularized device case or sleeve, wherein the modularized device case or sleeve includes a cutout for a removably attachable card, and wherein the removably attachable card comprises the near-field wireless power transmitter.   However it would have been an obvious design choice to one of ordinary skill in the art before the effective filing dtae of the invention to modify the invention disclosed by MILLER and KIM such that the portable charger is a case to accept a device with interchangeable charge transmitting cards for the benefit of allowing increasing the versatility of the charger by charging the transmitter to match that needed by the portable electronic device.

As per claim 18, MILLER and KIM disclose the portable wireless power charging apparatus of claim 14 as discussed above, further comprising: an energy storage device configured to store the DC power prior to transmission via the nonradiative wireless power transfer technology, wherein the energy storage device stores the DC power for supplemental purposes or to provide nonradiative wireless power transfer when the portable wireless charging apparatus is not within range of the wireless power transmission system (See MILLER, Fig.17, 

As per claim 20, MILLER and KIM disclose the portable wireless power charging apparatus of claim 14 as discussed above, wherein the first nonradiative wireless power transfer technology and the second nonradiative wireless power transfer technology are different technologies (See MILLER Fig.25, Items#82 and 84, disclose that charge receiving and charge transmission are done via inductive charging). However it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by MILLER and KIM by trying different combinations of different charging technologies- i.e. inductive, resonance, NFC charging,..etc. -of the non radiative wireless power transfer system for the benefit of increasing the charge receiving and charge transmission efficiency.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over MILLER in view of KIM and in further view of GUCCIONE et al. (US 2011/0260681 A1, hereinafter GUCCIONE).
As per claim 19, MILLER and KIM disclose the portable wireless power charging apparatus of claim 14 as discussed above, however MILLER and KIM do not disclose further comprising: control circuitry configured to: detect that the near-field wireless power receiver is currently receiving power via the first nonradiative wireless power transfer technology; and responsively enter a passthrough mode, wherein the passthrough mode bypasses the energy storage device to provide the DC power generated by the near-field wireless power receiver directedly to the near-field wireless power transmitter.

MILLER, KIM and GUCCIONE are analogous art since they both deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by MILLER and KIM with that of GUCCIONE by adding the bypass path and controller for the benefit of ensuring the device is receiving the full charging capacity of the charger device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165. The examiner can normally be reached 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED H OMAR/            Examiner, Art Unit 2859    

/EDWARD TSO/            Primary Examiner, Art Unit 2859